


110 HR 718 IH: National Guard Empowerment Act of

U.S. House of Representatives
2007-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 718
		IN THE HOUSE OF REPRESENTATIVES
		
			January 30, 2007
			Mr. Tom Davis of
			 Virginia (for himself, Mr.
			 Taylor, Mr. Hayes, and
			 Mr. Butterfield) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to enhance the
		  national defense through empowerment of the Chief of the National Guard Bureau
		  and the enhancement of the functions of the National Guard Bureau, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Guard Empowerment Act of
			 2007.
		2.Expanded authority of
			 Chief of the National Guard Bureau and expanded functions of the National Guard
			 Bureau
			(a)Expanded
			 authority
				(1)In
			 generalSubsection (a) of
			 section 10501 of title 10, United States Code, is amended by striking
			 joint bureau of the Department of the Army and the Department of the Air
			 Force and inserting joint activity of the Department of
			 Defense.
				(2)PurposeSubsection (b) of such section is amended
			 by striking between and all that follows and inserting
			 “between—
					
						(1)(A)the Secretary of Defense, the Joint Chiefs
				of Staff, and the commanders of the combatant commands of the United States,
				and (B) the Department of the Army and the Department of the Air Force;
				and
							(2)the several
				States.
						.
				(b)Enhancements of
			 position of Chief of National Guard Bureau
				(1)Advisory function
			 on national guard mattersSubsection (c) of section 10502 of title
			 10, United States Code, is amended by inserting to the Secretary of
			 Defense, to the Chairman of the Joint Chiefs of Staff, after
			 principal adviser.
				(2)Member of Joint
			 Chiefs of Staff(A)Such section is further amended—
						(i)by redesignating subsections (d) and (e) as
			 subsections (e) and (f), respectively; and
						(ii)by inserting after subsection (c) the
			 following new subsection (d):
							
								(d)Member of Joint
				Chiefs of StaffThe Chief of
				the National Guard Bureau shall perform the duties prescribed for him or her as
				a member of the Joint Chiefs of Staff under section 151 of this
				title.
								.
						(B)Section 151(a) of such title is amended by
			 adding at the end the following new paragraph:
						
							(7)The Chief of the National Guard
				Bureau.
							.
					(3)GradeSubsection (e) of such section, as
			 redesignated by paragraph (2)(A)(i) of this subsection, is further amended by
			 striking lieutenant general and inserting
			 general.
				(4)Annual report to
			 congress on validated requirementsSection 10504 of such title is amended by
			 adding at the end the following new subsection:
					
						(c)Annual report on
				validated requirementsNot
				later than December 31 each year, the Chief of the National Guard Bureau shall
				submit to Congress a report on the following:
							(1)The requirements validated under section
				10503a(b)(1) of this title during the preceding fiscal year.
							(2)The requirements referred to in paragraph
				(1) for which funding is to be requested in the next budget for a fiscal year
				under section 10544 of this title.
							(3)The requirements referred to in paragraph
				(1) for which funding will not be requested in the next budget for a fiscal
				year under section 10544 of this
				title.
							.
				(c)Enhancement of
			 functions of National Guard Bureau
				(1)Development of
			 charterSection 10503 of
			 title 10, United States Code, is amended—
					(A)in the matter preceding paragraph (1), by
			 striking The Secretary of the Army and the Secretary of the Air Force
			 shall jointly develop and inserting The Secretary of Defense, in
			 consultation with the Secretary of the Army and the Secretary of the Air Force,
			 shall develop; and
					(B)in paragraph (12), by striking the
			 Secretaries and inserting the Secretary of
			 Defense.
					(2)Additional
			 general functionsSuch
			 section is further amended—
					(A)by redesignating paragraph (12), as amended
			 by paragraph (1)(B) of this subsection, as paragraph (13); and
					(B)by inserting after paragraph (11) the
			 following new paragraph (12):
						
							(12)Facilitating and coordinating with other
				Federal agencies, and with the several States, the use of National Guard
				personnel and resources for and in contingency operations, military operations
				other than war, natural disasters, support of civil authorities, and other
				circumstances.
							.
					(3)Military
			 assistance for civil authoritiesChapter 1011 of such title is further
			 amended by inserting after section 10503 the following new section:
					
						10503a.Functions of
				National Guard Bureau: military assistance to civil authorities 
							(a)Identification
				of additional necessary assistanceThe Chief of the National Guard Bureau
				shall—
								(1)identify gaps between Federal and State
				capabilities to prepare for and respond to emergencies; and
								(2)make recommendations to the Secretary of
				Defense on programs and activities of the National Guard for military
				assistance to civil authorities to address such gaps.
								(b)Scope of
				responsibilitiesIn meeting
				the requirements of subsection (a), the Chief of the National Guard Bureau
				shall, in coordination with the adjutants general of the States, have
				responsibilities as follows:
								(1)To validate the requirements of the several
				States and Territories with respect to military assistance to civil
				authorities.
								(2)To develop doctrine and training
				requirements relating to the provision of military assistance to civil
				authorities.
								(3)To acquire equipment, materiel, and other
				supplies and services for the provision of military assistance to civil
				authorities.
								(4)To assist the Secretary of Defense in
				preparing the budget required under section 10544 of this title.
								(5)To administer amounts provided the National
				Guard for the provision of military assistance to civil authorities.
								(6)To carry out any other responsibility
				relating to the provision of military assistance to civil authorities as the
				Secretary of Defense shall specify.
								(c)AssistanceThe Chairman of the Joint Chiefs of Staff
				shall assist the Chief of the National Guard Bureau in carrying out activities
				under this section.
							(d)ConsultationThe Chief of the National Guard Bureau
				shall carry out activities under this section in consultation with the
				Secretary of the Army and the Secretary of the Air
				Force.
							.
				(4)Budgeting for
			 training and equipment for military assistance to civil authorities and other
			 domestic missionsChapter
			 1013 of title 10, United States Code, is amended by adding at the end the
			 following new section:
					
						10544.National Guard
				training and equipment: budget for military assistance to civil authorities and
				for other domestic operations
							(a)In
				generalThe budget
				justification documents materials submitted to Congress in support of the
				budget of the President for a fiscal year (as submitted with the budget of the
				President under section 1105(a) of title 31) shall specify separate amounts for
				training and equipment for the National Guard for purposes of military
				assistance to civil authorities and for other domestic operations during such
				fiscal year.
							(b)Scope of
				fundingThe amounts specified
				under subsection (a) for a fiscal year shall be sufficient for purposes as
				follows:
								(1)The development and implementation of
				doctrine and training requirements applicable to the assistance and operations
				described in subsection (a) for such fiscal year.
								(2)The acquisition of equipment, materiel, and
				other supplies and services necessary for the provision of such assistance and
				such operations in such fiscal
				year.
								.
				(5)Limitation on
			 increase in personnel of national guard bureauThe Secretary of Defense shall, to the
			 extent practicable, ensure that no additional personnel are assigned to the
			 National Guard Bureau in order to address administrative or other requirements
			 arising out of the amendments made by this subsection.
				(d)Conforming and
			 clerical amendments
				(1)Conforming
			 amendmentThe heading of
			 section 10503 of title 10, United States Code, is amended to read as
			 follows:
					
						10503.Functions of
				National Guard Bureau:
				charter
						.
				(2)Clerical
			 amendments(A)The table of sections at the beginning of
			 chapter 1011 of such title is amended by striking the item relating to section
			 10503 and inserting the following new items:
						
							
								10503. Functions of
				National Guard Bureau: charter.
								10503a. Functions of
				National Guard Bureau: military assistance to civil
				authorities.
							
							.
					(B)The table of sections at the beginning of
			 chapter 1013 of such title is amended by adding at the end the following new
			 item:
						
							
								10544. National Guard
				training and equipment: budget for military assistance to civil authorities and
				for other domestic
				operations.
							
							.
					3.Promotion of eligible
			 reserve officers to lieutenant general and vice admiral grades on the
			 active-duty list
			(a)Sense of
			 congressIt is the sense of
			 Congress that, whenever officers are considered for promotion to the grade of
			 lieutenant general, or vice admiral in the case of the Navy, on the active duty
			 list, officers of the reserve components of the Armed Forces who are eligible
			 for promotion to such grade should be considered for promotion to such
			 grade.
			(b)ProposalThe Secretary of Defense shall submit to
			 Congress a proposal for mechanisms to achieve the objective specified in
			 subsection (a). The proposal shall include such recommendations for legislative
			 or administrative action as the Secretary considers appropriate in order to
			 achieve that objective.
			(c)Notice
			 accompanying nominationsThe
			 President shall include with each nomination of an officer to the grade of
			 lieutenant general, or vice admiral in the case of the Navy, on the active-duty
			 list that is submitted to the Senate for consideration a certification that all
			 reserve officers who were eligible for consideration for promotion to such
			 grade were considered in the making of such nomination.
			4.Promotion of
			 reserve officers to lieutenant general grade
			(a)Treatment of
			 service as adjutant general as joint duty experience
				(1)Directors of
			 army and air national guardSection 10506(a)(3) of title 10,
			 United States Code, is amended—
					(A)by redesignating
			 subparagraphs (C), (D), and (E) as subparagraphs (D), (E), and (F),
			 respectively; and
					(B)by inserting after
			 subparagraph (B) the following new subparagraph (C):
						
							(C)Service of an officer as adjutant
				general shall be treated as joint duty experience for purposes of subparagraph
				(B)(ii).
							.
					(2)Other
			 officersThe service of an officer of the Armed Forces as
			 adjutant general, or as an officer (other than adjutant general) of the
			 National Guard of a State who performs the duties of adjutant general under the
			 laws of such State, shall be treated as joint duty or joint duty experience for
			 purposes of any provisions of law required such duty or experience as a
			 condition of promotion.
				(b)Reports on
			 promotion of reserve major generals to lieutenant general grade
				(1)Review
			 requiredThe Secretary of the Army and the Secretary of the Air
			 Force shall each conduct a review of the promotion practices of the military
			 department concerned in order to identify and assess the practices of such
			 military department in the promotion of reserve officers from major general
			 grade to lieutenant general grade.
				(2)ReportsNot
			 later than 60 days after the date of the enactment of this Act, the Secretary
			 of the Army and the Secretary of the Air Force shall each submit to the
			 congressional defense committees a report on the review conducted by such
			 official under paragraph (1). Each report shall set forth—
					(A)the results of
			 such review; and
					(B)a description of
			 the actions intended to be taken by such official to encourage and facilitate
			 the promotion of additional reserve officers from major general grade to
			 lieutenant general grade.
					(3)Congressional
			 defense committees definedIn this subsection, the term
			 congressional defense committees means—
					(A)the Committees on
			 Armed Services and Appropriations of the Senate; and
					(B)the Committees on
			 Armed Services and Appropriations of the House of Representatives.
					5.Requirement that
			 position of Deputy Commander of the United States northern command be filled by
			 a qualified National Guard officer
			(a)In
			 generalThe position of
			 Deputy Commander of the United States Northern Command shall be filled by a
			 qualified officer of the National Guard who is eligible for promotion to the
			 grade of lieutenant general.
			(b)PurposeThe purpose of the requirement in
			 subsection (a) is to ensure that information received from the National Guard
			 Bureau regarding the operation of the National Guard of the several States is
			 integrated into the plans and operations of the United States Northern
			 Command.
			6.Requirement for
			 Secretary of Defense to prepare annual plan for response to natural disasters
			 and terrorist events
			(a)Requirement for
			 annual planNot later than March 1, 2007, and each March 1
			 thereafter, the Secretary of Defense, in consultation with the commander of the
			 United States Northern Command and the Chief of the National Guard Bureau,
			 shall prepare and submit to Congress a plan for coordinating the use of the
			 National Guard and members of the Armed Forces on active duty when responding
			 to natural disasters, acts of terrorism, and other man-made disasters as
			 identified in the national planning scenarios described in subsection
			 (e).
			(b)Information to
			 be provided to SecretaryTo assist the Secretary of Defense in
			 preparing the plan, the National Guard Bureau, pursuant to its purpose as
			 channel of communications as set forth in section 10501(b) of title 10, United
			 States Code, shall provide to the Secretary information gathered from
			 Governors, adjutants general of States, and other State civil authorities
			 responsible for homeland preparation and response to natural and man-made
			 disasters.
			(c)Two
			 versionsThe plan shall set forth two versions of response, one
			 using only members of the National Guard, and one using both members of the
			 National Guard and members of the regular components of the Armed
			 Forces.
			(d)Matters
			 coveredThe plan shall cover, at a minimum, the following:
				(1)Protocols for the
			 Department of Defense, the National Guard Bureau, and the Governors of the
			 several States to carry out operations in coordination with each other and to
			 ensure that Governors and local communities are properly informed and remain in
			 control in their respective States and communities.
				(2)An identification
			 of operational procedures, command structures, and lines of communication to
			 ensure a coordinated, efficient response to contingencies.
				(3)An identification
			 of the training and equipment needed for both National Guard personnel and
			 members of the Armed Forces on active duty to provide military assistance to
			 civil authorities and for other domestic operations to respond to hazards
			 identified in the national planning scenarios.
				(e)National
			 planning scenariosThe plan shall provide for response to the
			 following hazards:
				(1)Nuclear detonation, biological attack,
			 biological disease outbreak/pandemic flu, the plague, chemical attack-blister
			 agent, chemical attack-toxic industrial chemicals, chemical attack-nerve agent,
			 chemical attack-chlorine tank explosion, major hurricane, major earthquake,
			 radiological attack-radiological dispersal device, explosives attack-bombing
			 using improvised explosive device, biological attack-food contamination,
			 biological attack-foreign animal disease and cyber attack.
				(2)Any other hazards identified in a national
			 planning scenario developed by the Homeland Security Council.
				7.Additional
			 reporting requirements relating to National Guard equipmentSection 10541 of title 10, United States
			 Code, is amended by adding at the end the following new subsection:
			
				(d)Each report under
				this section concerning equipment of the National Guard shall also include the
				following:
					(1)A statement of the
				accuracy of the projections required by subsection (b)(5)(D) contained in
				earlier reports under this section, and an explanation, if the projection was
				not met, of why the projection was not met.
					(2)A certification
				from the Chief of the National Guard Bureau setting forth an inventory for the
				preceding fiscal year of each item of equipment—
						(A)for which funds
				were appropriated;
						(B)which was due to
				be procured for the National Guard during that fiscal year; and
						(C)which has not been
				received by a National Guard unit as of the close of that fiscal
				year.
						.
		
